Citation Nr: 1337674	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-18 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a schizophrenic reaction, bipolar disorder, and depression.


REPRESENTATION

Veteran represented by:	Michael J. Tonder, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1967 and from July 1971 to September 1971.  He additionally completed periods of Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a prior denial of the Veteran's service connection claim for a schizophrenic reaction.  

The claim of entitlement to service connection for a schizophrenic reaction was previously denied in a March 1973 rating decision.  Generally, in order to adjudicate a previously denied and final claim on the merits, the Board must first determine whether new and material evidence has been received.  See 38 C.F.R. § 3.156(a) (2013).  However, in the instant appeal, in February 2011, the Veteran's representative submitted copies of additional relevant service department records that had not been previously associated with the claims file.  These records include, inter alia, in-service records of treatment for schizophrenia and the Veteran's September 1971 separation examination report.  Pursuant to 38 C.F.R. § 3.156(c), the Board considers these service department records to be relevant, and rather than determining whether new and material evidence has been submitted, the Board will reconsider the Veteran's psychiatric disorder claim on appeal on its underlying merits.

Although the Veteran's claim on appeal has been adjudicated as a claim of entitlement to service connection for a schizophrenic reaction, a review of the record reveals that he has also been noted to suffer from other psychiatric conditions, to include bipolar disorder and depression.  Moreover, in his October 2007 petition to reopen a previously denied claim, he indicated that he was seeking service connection for a more general psychiatric condition.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the Veteran's claim on appeal as a claim of entitlement to service connection for a psychiatric disorder, to include a schizophrenic reaction, bipolar disorder, and depression, as set forth on the title page.

The Veteran testified at a hearing before the undersigned in March 2010.  A transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Veteran seeks entitlement to service connection for a psychiatric disorder.  Multiple theories of service connection for this claimed psychiatric disorder have been raised.  Namely, the Veteran has contended that he began suffering from symptoms of a psychiatric disorder during service.  In the alternative, he contends that a pre-existing psychiatric disorder was permanently aggravated as a result of his active service.  

A review of the Veteran's service treatment records (STRs) thus far associated with the claim file reveals that he was found to have a diagnosis of chronic, undifferentiated schizophrenia in August 1971, during a period of active duty.  

An August 1971 Narrative Summary from Letterman General Army Hospital noted that the Veteran had completed basic training in 1966, after joining the United States Army Reserve.  He subsequently completed four years of Reserve service, and attended his required meetings.  In approximately 1970, the Veteran began missing Reserve meetings when he entered psychiatric care.  He was consequently given orders to active duty which he disregarded.  He was later picked up as absent without leave (AWOL).  After becoming "very excited" while in detention at Fort Riley, Kansas, he was admitted to Irwin Army Hospital at Fort Riley, Kansas, in July 1971.  

In a November 1970 letter, prior to his second period of active service, the Veteran's treating psychiatrist, C. C. K., M.D., at the University of Michigan Hospital Neuropsychiatric Institute noted his reported history of having begun to "slip" over the previous two years.  The Veteran specifically reported feeling pressures brought on by the situation in which he was presented regarding his military service.  He reported being very frightened about being treated in a punitive way due to his lack of attendance at Reserve meetings.  Dr. K. further indicated that he was of the opinion that the Veteran was either a schizoid personality or a severely neurotic character.  Dr. K. noted his belief that the Veteran's military situation played a great part in causing the anxiety which made him become symptomatic.  He further noted that returning the Veteran to a military situation at that point in time would only increase his anxiety and make him more symptomatic.  

In a July 1971 report of medical history, the Veteran noted that he was taken away from his psychiatrist at the University of Michigan Hospital, presumably due to his being place on active duty and detained as AWOL.  He reported that he was supposed to be given medications, but that he did not have any because it had been taken away.  A July 1971 Report of Medical Examination form is also of record, but it does not contain any entries. 

Since the time of the Veteran's separation from service, he has continued to receive mental health treatment.  His diagnoses have included bipolar disorder, and he has been noted to suffer from symptoms of depression.

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (2002 & Supp. 2012); 38 C.F.R. § 3.304(b) (2013). 

A history of preservice existence of conditions recorded at the time of entrance examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1)(2). 

The entrance examination for the period of service beginning in February 1967 was negative for a psychiatric disability.  More importantly, the Veteran was not noted to have a psychiatric disability when he entered his second period of active service in July 1971.  Although he reported a history of psychiatric symptoms on the Report of Medical History completed at that time, the examination report did not include a diagnosis of a psychiatric disability.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  It follows that the Veteran is entitled to the presumption of soundness for both of his periods of active service, including the period of service that began in July 1971.  

If the Board is to find that the presumption of soundness is rebutted and that the Veteran's psychiatric disability preexisted service, it must find (1) that clear and unmistakable evidence shows that the disability preexisted service; and (2) that clear and unmistakable evidence shows that his disability was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Additional development will be required before making these determinations in regards to his second period of service.  

There appears to be no evidence to suggest that the Veteran developed schizophrenia during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Nonetheless, it is unclear whether a copy of the service personnel records pertaining to his Reserve service has been requested.  The Board believes it prudent to review all available service records surrounding the time of the Veteran's noted episode of a schizophrenic reaction in order to fairly adjudicate his claim.  Thus, this claim must be remanded in order to obtain the Veteran's service records associated with his Reserve service. 

Additionally, the Veteran's representative has pointed out that additional records pertaining to the Veteran's treatment at Letterman Army Hospital may also be available and could provide vital evidence for his claim on appeal.  Thus, on remand, efforts should be made to obtain additional records pertaining to treatment at this military medical facility.  

On remand, he should be afforded a VA examination to diagnose and describe his current psychiatric disorders and to obtain necessary medical opinions regarding the effects of his service on any such diagnosed disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law).  

The Veteran should additionally be provided with legally adequate notice, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), concerning how to substantiate a claim of entitlement to service connection based on aggravation of a pre-existing condition.

Finally, in a December 1997 statement, the Veteran reported receiving VA treatment from the West Haven VA Medical Center from January 1997 onward.  These records have not yet been associated with the claims file.  Under the law, these records must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Send the Veteran an updated VCAA notice letter informing him of the requirements for substantiating a claim of entitlement to service connection based on aggravation of a pre-existing condition by military service.

2.  Obtain a complete copy of the Veteran's VA treatment records from the West Haven VA Medical Center, dated since January 1997.  Additionally, obtain and associate with the claims file copies of any additional outstanding VA mental health treatment records.  

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

3.  Directly contact the appropriate custodian facility for treatment records from the now decommissioned Letterman Army Hospital to request copies of all records pertaining to the Veteran's mental health treatment rendered in or about August 1971.

Ask the Veteran to submit copies of any such treatment records in his possession, and inform him that he may obtain and submit these treatment records himself.

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2013).

4.  Verify all periods of the Veteran's Reserve service prior to July 1971, to include all periods of ACDUTRA and INACDUTRA through any and all appropriate channels, including the Veteran's assigned unit(s).  

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

(a) The specific dates (not retirement points) for all of the Veteran's periods of ACDUTRA and INACDUTRA during his Reserve service.

(b) The dates in which the Veteran was paid for ACDUTRA or INACDUTRA during his Reserve service.

(c) Copies of the Veteran's Leave and Earning Statements during his Reserve service.

(d) Copies of all service records (STRs and SPRs) pertaining to his Reserve service.

5.  After all records have been received or determined to be unavailable, schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for any current psychiatric disorder, to include a schizophrenic reaction, bipolar disorder, and depression, or whether he has met such criteria at any point since January 1973.  Evidence of prior psychiatric diagnoses made should be considered.

For all currently diagnosed psychiatric disabilities, the examiner must additionally respond to the following questions: 

(a) Is it as likely as not that any currently diagnosed psychiatric disability was incurred due to the period of active service from February 1967 to August 1967?

(b) If any period of ACDUTRA between August 1967 and July 1971 is verified, is it as likely as not that any currently diagnosed psychiatric disability was incurred due to this period or periods?

(c) If the answers to both (a) and (b) are negative, then for the period of active duty dating from July 1971 to September 1971, 
(i) Is there clear and unmistakable (undebateable) evidence that the Veteran had a psychiatric disability that existed prior to this period of service?  If the answer is yes, is there clear and unmistakable evidence that this preexisting psychiatric disability was not aggravated (permanently increased in severity beyond the natural progression of the disease) during this period of service?
(ii) If there is not clear and unmistakable evidence that a psychiatric disability existed prior to this period of service, is it as likely as not that any currently diagnosed psychiatric disability was incurred due to this period of service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

If the examiner determines that they are unable to provide any portion of the requested opinions, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable them to provide the opinion should be identified. 

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's claim for service connection for a psychiatric disorder.  If the claim remains denied, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

